Case 17-22441        Doc 36     Filed 11/28/18     Entered 11/28/18 14:55:13          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17-22441
         Paulette Stewart

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/27/2017.

         2) The plan was confirmed on 09/22/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/02/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,609.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-22441      Doc 36      Filed 11/28/18    Entered 11/28/18 14:55:13                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $5,771.15
        Less amount refunded to debtor                         $549.41

 NET RECEIPTS:                                                                                   $5,221.74


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,681.36
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $310.54
     Other                                                                $310.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,301.90

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA CHECKMATE LLC             Unsecured      1,000.00       2,185.08         2,185.08           0.00       0.00
 BROTHER LOAN & FINANCE        Unsecured      1,200.00       2,166.86         2,166.86           0.00       0.00
 DIRECTV                       Unsecured         400.00        514.38           514.38           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority       1,200.00         799.87           799.87           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Unsecured            NA         148.60           148.60           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured      2,020.00       2,573.40         2,573.40           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority       1,600.00       1,344.09         1,344.09        314.99        0.00
 LUTHER SALES                  Secured        1,316.91       1,316.91         1,316.91        277.69      26.96
 LVNV FUNDING                  Unsecured         338.00        338.18           338.18           0.00       0.00
 MID AMERICA BANK & TRUST      Unsecured         377.00        366.95           366.95           0.00       0.00
 PNC INC                       Unsecured         400.00           NA               NA            0.00       0.00
 MDG                           Unsecured         800.00           NA               NA            0.00       0.00
 UNIVERSITY OF PHOENIX         Unsecured      2,800.00            NA               NA            0.00       0.00
 TCF NATIONAL BANK             Unsecured         700.00           NA               NA            0.00       0.00
 ATT                           Unsecured      1,250.00            NA               NA            0.00       0.00
 CREDIT BOX                    Unsecured      1,200.00            NA               NA            0.00       0.00
 CRYSTAL ROCK FINANCE          Unsecured         900.00           NA               NA            0.00       0.00
 SPEEDY LOANS                  Unsecured         600.00           NA               NA            0.00       0.00
 MEADE AND ASSOC               Unsecured         580.00           NA               NA            0.00       0.00
 ELMHURST MEMORIAL HEALTHCAR   Unsecured         827.00           NA               NA            0.00       0.00
 FST PREMIEER                  Unsecured      3,926.00            NA               NA            0.00       0.00
 HUNNINGTON BANK               Unsecured         900.00           NA               NA            0.00       0.00
 COAST TO COAST LENDERS        Unsecured      1,233.00            NA               NA            0.00       0.00
 BNQTFIN                       Unsecured      1,149.00            NA               NA            0.00       0.00
 SIR FINANCE                   Unsecured      1,000.00       1,818.28         1,818.28           0.00       0.00
 SOUTHERN AUTO FINANCE         Secured       22,000.00     20,578.66        20,578.66         715.73     584.47



UST Form 101-13-FR-S (9/1/2009)
Case 17-22441      Doc 36     Filed 11/28/18    Entered 11/28/18 14:55:13                 Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid           Paid
 SPRINT CORP                  Unsecured      5,340.00       10,813.02     10,813.02            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured            NA             0.00          0.00           0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00          0.00           0.00         0.00
 WAKEFIELD & ASSOC            Unsecured            NA         1,246.00      1,246.00           0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                  $0.00                  $0.00
       Mortgage Arrearage                                 $0.00                  $0.00                  $0.00
       Debt Secured by Vehicle                       $20,578.66                $715.73                $584.47
       All Other Secured                              $1,316.91                $277.69                 $26.96
 TOTAL SECURED:                                      $21,895.57                $993.42                $611.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00               $0.00                  $0.00
        Domestic Support Ongoing                             $0.00               $0.00                  $0.00
        All Other Priority                               $2,143.96             $314.99                  $0.00
 TOTAL PRIORITY:                                         $2,143.96             $314.99                  $0.00

 GENERAL UNSECURED PAYMENTS:                         $22,170.75                   $0.00                 $0.00


 Disbursements:

        Expenses of Administration                            $3,301.90
        Disbursements to Creditors                            $1,919.84

 TOTAL DISBURSEMENTS :                                                                         $5,221.74




UST Form 101-13-FR-S (9/1/2009)
Case 17-22441        Doc 36      Filed 11/28/18     Entered 11/28/18 14:55:13            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
